Citation Nr: 1627515	
Decision Date: 07/11/16    Archive Date: 07/22/16

DOCKET NO.  09-43 789	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Restricted Access Claims Center (RACC) in St. Paul, Minnesota

THE ISSUE

Entitlement to service connection for an eye disorder, to include as secondary to service-connected diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Peters, Counsel

INTRODUCTION

The Veteran had active duty service from August 1966 to August 1970, with subsequent service in the National Guard.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which in pertinent part denied service connection for an eye disorder.  The Veteran timely appealed that decision.  

The Veteran later testified at a hearing before the undersigned Acting Veterans Law Judge in June 2013; a transcript of that hearing is associated with the claims file.

In October 2013, the Board reopened the eye disorder claim and remanded that claim for additional development.  The Board additionally remanded the claim in October 2014.  The case was returned to the Board in December 2015, at which time the Board awarded a 10 percent evaluation for the Veteran's left hand disability, effective January 26, 2010, and awarded service connection for the Veteran's diabetes mellitus, type II.  Those claims are considered final at this time and the Board will no longer address those claims at this time.  See 38 C.F.R. § 20.1100 (2015).  In the December 2015 decision, the Board additionally remanded the claim for service connection for an eye disorder for additional development.  That claim was returned to the Board in April 2016, prior to the Veteran's death, after the AOJ issued a February 2016 supplemental statement of the case.  

The issue of service connection for coronary artery disease (CAD) has been raised by the record in a January 14, 2016 Application for Disability Compensation and Related Compensation Benefits, VA Form 21-526EZ, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).


FINDING OF FACT

On July 1, 2016, the Board was notified that the Veteran died in April 2016.


CONCLUSION OF LAW

Because of the death of the claimant, the Board has no jurisdiction to adjudicate the merits of this appeal.  38 U.S.C.A. § 5121A, 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the Veteran died during the pendency of the appeal.  The Board received notice of the Veteran's death in July 2016.  As a matter of law, claims do not survive the death of the claimant.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal has become moot by virtue of the death of the claimant and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2015).  

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2015).

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the Veteran's death.  38 U.S.C.A § 5121A (West 2014); 38 C.F.R. § 3.1010 (2015).  A person eligible for substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title."  38 U.S.C.A. § 5121A (West 2014); 38 C.F.R. § 3.1010(a) (2015).  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the RO from which the claim originated.  38 C.F.R. § 3.1010(b) (2015).


ORDER

The appeal is dismissed.  




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


